Brown, J.
¶21 (dissenting) — In my view, based on his flawed interpretation of our law, Mr. Hal Harrison incorrectly expects Washington to reach a different result than he could achieve in California. Considering he would end up having gun rights in Washington when he could not get them in the state where he committed his felony, he mistakenly suggests an anomalous result with puzzling full faith and credit implications under the guise of distorted judicial comity reasoning.
¶22 I agree with the State that the California certificate of rehabilitation is not an “other equivalent procedure” permitting Mr. Harrison to possess firearms under RCW 9.41.040(3). While the certificates are similar by name in the two states, they are very different in effect. Even Mr. Harrison recognizes California’s certificate of rehabilitation results solely in a “recommendation to the [California] governor for a pardon to restore gun rights.” Appellant’s Br. at 4 (emphasis added). Thus, the California certificate of rehabilitation is not equivalent to a Washington “pardon,” “annulment,” or “certificate of rehabilitation” and is not an “other equivalent procedure” under RCW 9.41.040(3). It is undisputed that California does not treat its certificate of rehabilitation the same as a pardon; California does not restore gun rights based on a certificate of rehabilitation without an executive pardon. Finally, the State correctly argues State v. Radan, 143 Wn.2d 323, 21 P.3d 255 (2001), is distinguishable because Montana’s early discharge procedure restored Mr. Radan’s gun rights, but the California procedure did not restore Mr. Harrison’s gun rights.
*587¶23 I would hold California’s rehabilitation procedures did not restore Mr. Harrison’s gun rights. Because I would affirm Mr. Harrison’s unlawful possession of a firearm conviction, I respectfully dissent.